DETAILED ACTION
This application is in condition for allowance except for the following formal matters: 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
the operation panel section 5 described in paragraph [0020].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transport section,” “mark detecting section,” “acquiring section,” and “control section” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Note, in particular, the control section is described in paragraphs [[0038]-[0040]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Objections
Claims 1-7 are objected to because of the following informalities:  
With respect to claim 1, the term “the initializing operation” in line 16 has no proper antecedent basis.  Additionally, the language in line 13 reciting “to print on only one side” is somewhat unclear because it is not clear what is being printed.  In particular, “only one side” of what structure?  Similarly it is noted that the term “the recording medium” in claims 2-7 has no proper antecedent basis because no recording medium was recited in claim 1.  Thus, it appears that a recitation of a recording medium should be added to claim 1.  
With respect to claim 3, it is noted that the claims recites acquiring whether to print on only one side of the “printing medium” in line 5 and then recites acquiring whether to print on both side of the “recording medium” in line 7.  It is noted that applicant has used inconsistent terminology in this claim which leads to some confusion.
With respect to claim 6, the term “the next recording medium” in lines 2-3 has no proper antecedent basis.  
With respect to claim 7, the term “the next recording medium” in lines 2-3 has no proper antecedent basis.  

Appropriate correction and/or clarification is required.

Allowable Subject Matter
Claims 1-7 are objected to for the reasons set forth above, but would be allowable if rewritten to overcome those objections to the satisfaction of the Examiner.  
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, the prior art of record fails to teach or fairly suggest a printing apparatus comprising all of the structure as recited, in combination with and particularly including a mark detecting section adapted to detect information on the film-shaped medium from a predetermined mark formed on the film-shaped medium, an acquiring section adapted to acquire information on whether or not printing immediately after an initializing operation is to print on only one side of the print medium; and a control section adapted to control the transport section, wherein in detecting a type and/or Empty of the film shaped medium based on a detected result of the mark detecting section in the initializing operation, the control section changes a transport amount of the film-shaped medium, corresponding to information acquired in the acquiring section.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hoffman (US 7,922,407) and Aihara et al. (US 9,174,457) each teach a printing apparatus having similarities to the claimed subject matter that are readily apparent. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161.  The examiner can normally be reached on M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
September 29, 2021